Exhibit 10.11

 

EMPLOYMENT AGREEMENT

     



Sequa Corporation, its affiliates, subsidiaries, divisions, successors and
assigns,

(the "Company"), and Joanne O'Sullivan, an individual residing at 228 Howland
Avenue, River Edge, New Jersey 07661, ("Employee"), mutually agree to enter into
this Employment Agreement ("Agreement") as of the 31st day of May 2005, the
terms and conditions of which are set forth below:

 

1.

Employment

   

The Company shall employ Employee in the position of Vice President and

Controller or in such other or further capacities as the Company may determine
from time to time. Employee shall report to the Company's Senior Vice President,
Finance or such other persons as the Company may determine from time to time.

 

2.

Effective Date

   

The Effective Date of this Agreement is the date first hereinabove appearing

("Effective Date").

 

3.

Term

   

The term of Employee's employment hereunder (the "Employment Term") shall

commence as of the Effective Date, and shall, unless otherwise extended,
continue for a term of one (1) year, unless such employment is terminated sooner
pursuant to Section 6 of this Agreement. Upon or prior to expiration of the
Employment Term, the Company and Employee may mutually agree to extend this
Agreement or to negotiate a new agreement. If no such extension is agreed upon
by Company and Employee, then Employee will be deemed to be employed at will,
and the Company and the Employee remain subject to the remaining terms and
conditions of this Agreement which, for the avoidance of doubt, include but are
not limited to, the payment and other entitlement provisions of Section 8(d)
hereof in the event of termination by the Company without Cause.

 

4.

Duties

   

Employee shall faithfully, diligently, and exclusively perform services on
behalf

of the Company to the best of his/her ability during the term of this Agreement,
and shall devote his/her full working time, attention and energies to the
business of the Company, its subsidiaries, divisions and affiliated entities.
While Employee is employed in the position of Vice President and Controller,
Employee further agrees to perform, for no additional consideration, such other
duties and to assume any such other responsibilities, as may be assigned by the
Company.



 

5.

Compensation

   

(a)    Base Salary.

For the services rendered by the Employee for the Company and in

consideration for the covenants contained in this Agreement, the Company shall
pay the Employee an annual base salary of not less than $192,608.00, to be paid
on normal payroll dates, less lawful deductions, in accordance with the
Company's payroll practices. Employee's base salary may be increased on an
annual basis during the term of this Agreement, at the sole discretion of the
Company, taking into account, among other things, individual performance and
general business conditions.

   

(b)    Benefits.

Employee shall be eligible to participate in or receive benefits under the

Company's various employee benefit plans, policies or arrangements, subject to
the same terms and conditions as other similarly situated executive employees of
the Company. Such employee benefits currently include health, dental, disability
and life insurance, 401K plan, and retirement plan and SERP. The Company
(including the officers and administrators who have responsibility for
administering the plans) retains full discretionary authority to interpret the
terms of the plans, as well as full discretionary authority with regard to
administrative matters arising in connection with the plans including but not
limited to issues concerning benefit eligibility and entitlement. The Company
reserves the absolute right to modify, amend or terminate benefits applicable to
Employee and similarly situated executive employees of the Company at any time
and for any reason, consistent with the terms of said benefits plans. In the
determination of eligibility or benefits, the terms of the actual plan documents
shall control.

   

(c)    Bonus.

Employee shall be eligible to participate in the Company's Management

Incentive Bonus Plan for Corporate Non-Executive Officers and Corporate Staff in
accordance with the terms thereof and subject to the same terms and conditions
as other similarly situated Company executives.

   

(d)    Stock Options.

The terms of the Sequa Corporation 1998 Key Employees Stock Option Plan and any
related option agreements shall govern all issues relating to such options
including vesting and exercise rights.

   

(e)    Automobile.

Employee shall be provided with a Company automobile in

accordance with the Company's policies and subject to the same terms and
conditions as similarly situated executive employees of the Company as
determined in good faith by the Company.

   

(f)    Vacation.

Employee shall be entitled to vacation in accordance with the Company's

policies and subject to the same terms and conditions as similarly situated
executive employees of the Company. All earned and accrued but unused vacation
shall be paid at termination for any reason.

   

(g)

    Deductions. All salary, bonuses and compensation paid to Employee shall be
less

all applicable withholding taxes and lawful deductions.



6.

Termination

   

Employment under this Agreement may be terminated, either prior to or after the

Employment Term, under the following circumstances:

   

(a)

    Death. Employee's employment hereunder shall terminate upon Employee's
death.



 

(b)

    Disability. The Employee's employment hereunder shall terminate upon
Employee

becoming "Totally Disabled." For purposes of this Agreement, the Employee shall
be "Totally Disabled" if he is physically or mentally incapacitated so as to
render him incapable of performing the essential functions of the job and such
incapacity cannot be reasonably accommodated by the Company without undue
hardship. The Employee's receipt of Social Security Disability benefits or
eligibility for Long Term Disability benefits shall be deemed conclusive
evidence of Total Disability for purposes of this Agreement.

   

(c)

    Cause. The Company may terminate Employee's employment hereunder at any

time for Cause, immediately and without prior notice. For purposes of this
Agreement, the term "Cause" shall mean a reasonable and good faith determination
by the Company that the Employee (i) has failed, including either willfully or
grossly negligently, to perform the duties of this Agreement; (ii) has engaged
in misconduct which is injurious to the Company (including but not limited to
violations of policies related to workplace practices and harassment); (iii) has
been convicted of a crime (including conviction or a nolo contendere plea)
involving, in the good faith judgment of the Company, fraud, dishonesty or moral
turpitude; (iv) has breached any of the covenants contained in Sections 9 and 10
of this Agreement; (v) has intentionally refused (except by reason of incapacity
due to physical or mental illness or disability by the Employee) to devote his
or her entire business time to the performance of his or her duties as an
employee of the Company; (vi) has breached the provisions of the Company's trade
secrets agreement to which he or she is a party; (vii) has engaged in theft or
misappropriation of assets of the Company; or (viii) has engaged in any willful,
intentional or grossly negligent act having the effect of injuring the
reputation or business of the Company; or (ix) materially breached the Company's
Code of Conduct.

   

(d)

    Without Cause. The Company may terminate the Employee's employment

hereunder at any time without Cause by providing the Employee with written
notice of termination at least two (2) weeks prior to the effective date of such
termination, or by paying the Employee two (2) weeks' pay in lieu of notice in
addition to the consideration pursuant to Section 8(d) hereof. Termination of
employment shall be deemed to have taken place at the expiration of such two (2)
weeks. In either event, the Employee may exercise unexercised stock options
which otherwise could have been exercised during the two (2) week notice period
where employment has been terminated without Cause. If the Employee is
prohibited from selling the shares of Company stock acquired upon exercise of
such options under the terms of the Company's Insider Trading Policy (as now in
effect and as may be changed from time to time) or by application of the federal
securities laws, then the Company will pay to the Employee an amount equal to
the closing price of the Class A Common Stock on the New York Stock Exchange on
the last day of the two (2) week period (the effective date of such termination)
less the option price (as set forth in the stock option agreement) multiplied by



the number of shares then exercisable. This amount is in addition to any
consideration payable under Section 8(d) hereof. The determination of whether
the Employee is prohibited from selling shares of Company stock under the terms
of the Company's Insider Trading Policy or the application of the federal
securities laws shall be made by the Company, in its sole discretion.

   

(e)

    Voluntarily by Employee Prior to Expiration of Employment Term. The

Employee may, prior to expiration of the Employment Term, terminate employment
hereunder at any time by providing the Company with written notice of
termination at least two (2) weeks prior to the effective date of such
termination. At the Company's option, the Company may provide Employee with pay
in lieu of Employee working through the end of the notice period set forth in
this Section.

   

(f)

    Voluntarily by Employee After Expiration of Employment Term. The

Employee may, after expiration of the Employment Term, terminate employment
hereunder at any time by providing the Company with written notice of
termination at least two (2) weeks prior to the effective date of such
termination. At the Company's option, the Company may provide Employee with pay
in lieu of Employee working through the end of the notice period set forth in
this Section.

 

7.

Employment At Will After Expiration of Employment Term

     

In the event that Employee continues in employment after the expiration of

the Employment Term, as defined in Section 3 hereof, without either a new
agreement or an extension of the Employment Term as provided in Section 3
hereof, Employee will be deemed to be an employee at-will of the Company and the
employment relationship may be terminated by either Employee or the Company at
any time, with or without Cause, the Company and the Employee remain subject to
the remaining terms and conditions of this Agreement, which for the avoidance of
doubt, include but are not limited to, the payment and other entitlement
provisions of Section 8(d) hereof in the event of termination by the Company
without Cause.

8.

Compensation Following Termination

   

In the event that Employee's employment hereunder is terminated either

prior to or after the expiration of the Employment Term, Employee shall be
entitled solely to the following compensation and benefits:

   

(a)

    Termination by Reason of Death. In the event Employee's employment is

terminated by reason of Employee's Death, pursuant to Section 6(a) hereof, the
Company shall pay the following amounts to Employee's beneficiary or estate:

 

 

 

(i)    Any salary lawfully required to be paid if Employee worked for any part
of

the then current period, then he/she would be compensated for the entire
bi-weekly period, any accrued vacation, any accrued salary through and including
the date of death required under Section 5(a) hereof, and any salary accrued
during any applicable short-term disability period.

   

(ii)    Any benefits to which Employee may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b), Section 5(c), Section
5(d) and/or Section 5(f) hereof as determined and paid in accordance with the
terms of such plans, policies and arrangements, in the event of death.

   

(b)

    Termination by Reason of Disability. In the event Employee's employment is

terminated by reason of Employee's Disability, pursuant to Section 6(b) hereof,
the Company shall pay the following amounts to Employee:

   

(i)    Any accrued but unpaid salary for services rendered through and including

the date of termination required under Section 5(a) hereof.

   

(ii)    Any benefits to which Employee may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b), Section 5(c) and/or
Section 5(f) hereof through and including the date of termination, as determined
and paid in accordance with the terms of such plans, policies and arrangements.

   

(c)

    Termination by Reason of Cause. In the event Employee's employment is

terminated by reason of Cause, pursuant to Section 6(c) hereof, the Company
shall pay the following amounts to Employee:

   

(i)    Any accrued but unpaid salary for services rendered through and including

the date of termination required under Section 5(a) hereof.

   

(ii)    Any benefits to which Employee may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b) and/or Section 5(f) hereof
through and including the date of termination, as determined and paid in
accordance with the terms of such plans, policies and arrangements.

   

(d)

    Termination by the Company Without Cause. In the event Employee's

employment is terminated by the Company without Cause pursuant to Section 6(d)
hereof, the Company shall pay the following amounts to Employee:

   

(i)    Any accrued but unpaid salary for the balance of the current bi-weekly
pay

period.

   

(ii)    Any benefits to which Employee may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b), Section 5(c) and/or
Section 5(f) hereof through and including the date of termination, as determined
and paid in accordance with the terms of such plans, policies and arrangements.

 

(iii)    An amount equal to twelve (12) months of Employee's then applicable
base

salary, provided Employee executes an agreement and general release in a
customary form to be provided by the Company in its sole good faith discretion.
It is expressly understood that said agreement and general release shall not
require Employee to waive (x) any right to indemnification Employee may have
under applicable by-laws or insurance policies maintained by the Company or its
subsidiaries, or (y) any right to vested employee benefits. Payments under this
Section shall be made at the same time and in the same manner as such
compensation would have been paid if Employee had remained in active employment
until the end of such period.

   

(iv)    Medical and Dental Insurance. If Employee elects to continue his

current medical and dental family coverage under Company's Medical and Dental
Plans, the Company shall pay for the Company's portion of the premiums for the
period beginning on the date of termination of employment through the date
payments to Employee cease pursuant to Section 8(d)(iii) hereof and the Employee
shall pay for the employee's then-current portion of the premiums for said
coverage. Notwithstanding the above, at such time as Employee secures new
employment providing medical and dental coverage, Employee shall promptly notify
Company and the Company's obligation to pay the Company's portion of the
premiums for coverage will cease. At the end of the applicable period, Employee
may elect to continue such COBRA coverage for the applicable COBRA period, at
his own expense, in accordance with the terms of the Company's Medical and
Dental Plans.

   

(v)    Life Insurance. If Employee elects to maintain the "portable" portion of

his current MetLife Optional Life insurance (or any applicable successor
insurer) in accordance with the requirements of the plan and MetLife, the
Employee shall pay for all of the premiums for coverage during the period
beginning on his last day of employment. The basic life insurance coverage will
terminate on the last day of employment and Employee may, at his expense,
convert such policy in accordance with the requirements of the plan and MetLife.



 

(vi)    Automobile. Upon Employee's payment of the percentage amount

otherwise payable by similarly situated executive employees of the Company for
purchase of their Company-provided vehicles at the end of the applicable lease.
Payment shall be made by means of cashiers check, and Employee will provide
Company with evidence of liability insurance, at which time Company shall
transfer possession and ownership to Employee of the company automobile then
assigned to him.

   

(vii)    Business Equipment. Company shall provide Employee with ownership

of the laptop computer assigned toEmployee, after all proprietary information
and software has been removed by Company from said laptop computer. Company and
Employee agree such used equipment is of nominal value.

   

(e)

    Voluntary Termination by Employee During Employment Term. In the

event Employee terminates employment voluntarily pursuant to Section 6(e), the
Company shall pay the following amounts to Employee:

   

(i)    Any accrued but unpaid salary for services rendered through and including

the date of termination required to be reimbursed under Section 5(a) hereof.

 

(ii)    Any benefits to which Employee may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b), Section 5(c), Section
5(d) and/or Section 5(f) hereof as determined and paid in accordance with the
terms of such plans, policies and arrangements.

   

(f)

    Voluntary Termination by the Employee After Expiration of Employment

Term.

In the event Employee's employment is terminated by the Employee pursuant to
Section 6(f) hereof, the Company shall pay the following amounts to Employee:  
 

(i)    Any accrued but unpaid salary for the balance of the current bi-weekly
pay period.

   

(ii)    Any benefits to which Employee may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b), Section 5(c), Section
5(d) and/or Section 5(f) hereof through and including the date of termination,
as determined and paid in accordance with the terms of such plans, policies and
arrangements.

   

(g)

    No Other Benefits or Compensation. Except as may be provided under this

Agreement, under the terms of any incentive compensation, employee benefit, or
fringe benefit plan applicable to Employee at the time of Employee's termination
or resignation of employment, Employee shall have no right to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to future periods after such termination or resignation, except as
required by law.

 

9.

Covenants



 

(a)

    Confidential Information. During the course of Employee's employment with

the Company, Employee will acquire and have access to Confidential Information
and Trade Secrets belonging to the Company its affiliates, subsidiaries,
divisions and joint ventures (collectively referred to as "the Company"
throughout and for purposes of this Section 9). Such Confidential Information
and Trade Secrets include, without limitation, business and technical
information, whatever its nature and form and whether obtained orally, by
observation, from written materials or otherwise, as for example: (i) financial
and business information, such as information with respect to costs, commission,
fees, profits, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas; (ii) product and technical information,
such as devices, formulas and compositions of matter and processes relating to
the manufacture of the Company's products, designs, drawings, specifications and
blueprints of machinery and equipment, new and innovative product ideas,
methods, procedures, devices, data processing programs, software, software
codes, computer models, research and development projects, compositions of
matter and methods of manufacture of products under investigation in the
laboratories, pilot plants or plants of the Company; (iii) marketing
information, such as information on markets, end users and applications, the
identity of the Company's customers, suppliers, and distributors, their names
and addresses, the names of representatives of the Company's customers,
distributors or suppliers responsible for entering into contracts with the
Company, the Company's financial arrangements with its distributors and
suppliers, the amounts paid by such customers to the Company, specific customer
needs and requirements, leads and referrals to prospective customers; and (iv)
personnel information, such as the identity and number of the Company's other
employees, their salaries, bonuses, benefits, skills, qualifications, and
abilities. Employee acknowledges and agrees that the Confidential Information
and Trade Secrets are not generally known or available to the general public,
but have been developed, compiled or acquired by the Company at its effort and
expense and for commercial advantage and, therefore, takes every reasonable
precaution to prevent the use or disclosure of any part of it by or to
unauthorized persons. Confidential Information and Trade Secrets can be in any
form: oral, written or machine readable, including electronic files. All of the
foregoing is subject to and conditioned upon compliance with applicable state
and federal laws. The term "Confidential Information and Trade Secrets" does not
include information which is or becomes generally available to the public other
than as a result of a disclosure by Employee.

   



(b)

    Non-Disclosure of Confidential Information. Employee agrees he will not,

while associated with the Company and for so long thereafter as the pertinent
information or documentation remains confidential, directly or indirectly use,
disclose or disseminate to any other person, organization or entity or otherwise
use any Confidential Information and Trade Secrets, except as specifically
required in the performance of Employee's duties on behalf of the Company or
with prior written authorization of the Company's Vice Chairman and Chief
Executive Officer, or as required by law. In the event that Employee is
requested or becomes legally compelled (by oral questions, interrogatories,
requests for information or documents, subpoena, civil or criminal investigative
demand or similar process as well as applicable securities laws) to disclose any
of the Confidential Information and Trade Secrets, then Employee will provide
Company with prompt written notice of such request(s) so that Company may, at
Company's sole cost and expense, seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement. In the
event that such protective order or other remedy is not or cannot be obtained,
then the Employee may furnish without liability hereunder only that portion of
the Confidential Information and Trade Secrets which is legally required.

   

(c)

    Non-Competition. Employee acknowledges and agrees that the Company is

engaged in a highly competitive business and that by virtue of Employee's high
level position and responsibilities with the Company and Employee's access to
the Confidential Information and Trade Secrets as set forth in Paragraph 10(a)
above, engaging in any business which is directly competitive with the Company
could cause it great and irreparable harm. Accordingly, Employee covenants and
agrees that for so long as he is employed by the Company and for a period of one
(1) year after such employment ends, whether voluntarily or involuntarily,
Employee will not, without the express written consent of the Vice Chairman and
Chief Executive Officer of the Company, directly or indirectly, own, manage,
operate or control, or be employed either as a consultant or advisor, by any
company or other business engaged in the design, manufacture, marketing or sale
of products and services which the Company provides and for which Employee had
responsibility or about which Employee acquired Confidential Information or
Trade Secrets. Because Employee has international responsibilities, in
recognition of the international nature of the Company's business which includes
the sale of its products and services nationwide and internationally, this
restriction shall apply in all areas of the United States, Argentina, Australia,
Brazil, the United Kingdom, France, Germany, Holland, Hong Kong, India, Israel,
Italy, Japan, Mexico, Portugal, Singapore, South Africa, Spain, Sweden,
Thailand, Tunisia, the United Arab Emirates or any other country where the
Company conducts the manufacture, sale, or marketing of its products and
services where Employee gained knowledge while employed by the Company of its
finances, technology, business opportunities or marketing strategies in that
particular country. If Employee and a potential employer of Employee can provide
assurances that prospective employment that would otherwise be prohibited by
this Section will not entail the disclosure of Confidential Information and
Trade Secrets, and Employee and Employee's prospective employer can explain to
the satisfaction of the Company how the protection of the Company's Confidential
Information and Trade Secrets can be guaranteed, the Employee may seek a waiver
of the non-competition restriction set forth in this Section from the Vice
Chairman and Chief Executive Officer, which consent to such a waiver shall not
unreasonably be withheld. Additionally, the Company may, in its sole discretion
waive or reduce the non-competition restriction set forth in this Section. If
the Company elects, in its sole discretion, to hold Employee to the
non-competition restriction set forth in this Subsection, Section 8(d)(iii),
after the one year provision then the Company shall pay to Employee an amount
equal to Employee's base salary as set forth in Section 5(a) for any period of
time with respect to which this non-competition restriction shall apply. It is
expressly understood that Employee will not waive (x) any right to
indemnification Employee may have under applicable by-laws or insurance policies
maintained by the Company or its subsidiaries, or (y) any right to vested
employee benefits. Payments under this Section shall be made at the same time
and in the same manner as such compensation would have been paid if Employee had
remained in active employment until the end of such period. In the event of any
conflict between this Agreement and any trade secrets agreement to which
Employee is a party, the terms and conditions of this Agreement shall prevail.

   

(d)

    Non-Solicitation of Customers. Employee acknowledges and agrees that during

the course of, and solely as a result of, employment with the Company, he will
come into contact with some, most or all of the Company's customers and will
have access to Confidential Information and Trade Secrets regarding the
Company's customers, distributors and suppliers as set forth in the trade
secrets agreement to which Employee is a party. Consequently, Employee covenants
and agrees that in the event of separation from employment with the Company,
whether such termination is voluntary or involuntary, Employee will not, for a
period of one (1) year following such termination, directly or indirectly,
solicit or initiate contact with any customer, former customer or prospective
customer of the Company for the purpose of selling products or services to the
customer competitive with the products or services purchased by the customer
from the Company. This restriction shall apply to any customer, former customer
or prospective customer of the Company with whom Employee had contact or about
whom Employee obtained Confidential Information or Trade Secrets during the last
two (2) years of his employment with the Company. For the purposes of this
Section 9, "contact" means interaction between Employee and the customer or
prospective customer which takes place to further the business relationship, or
making sales to or performing services for the customer or prospective customer
on behalf of the Company.

   

(e)

    Non-Solicitation of Employees and Contractors. Employee acknowledges and

agrees that solely as a result of employment with the Company, Employee has and
will come into contact with and acquire confidential information regarding some,
most or all of the Company's employees and independent contractors. Accordingly,
both during employment with the Company and for a period of one (1) year
thereafter, Employee shall not, either on his own account or for others,
directly or indirectly, solicit, or endeavor to cause any employee or
independent contractor of the Company with whom Employee came into contact or
about whom Employee obtained Confidential Information, to leave employment with
or service to the Company.

   

(f)

    Enforcement of Covenants. Employee acknowledges and agrees that compliance

with the covenants set forth in this Section 9 of this Agreement is necessary to
protect the Confidential Information and Trade Secrets, business and goodwill of
the Company, and that any breach of this Section 9 or any subparagraph hereof
could result in irreparable and continuing harm to the Company, for which money
damages may not provide adequate relief. Accordingly, in the event of any breach
or anticipatory breach of Section 9 by Employee, the Company and Employee agree
that the Company shall be entitled to the following particular forms of relief
as a result of such breach, in addition to any remedies otherwise available to
it at law or equity: (a) injunctions, both preliminary and permanent, enjoining
or restraining such breach or anticipatory breach, and Employee hereby consents
to the issuance thereof forthwith and without bond by any court of competent
jurisdiction; and (b) recovery of all reasonable sums and costs, including
attorneys' fees, incurred by the Company to enforce the provisions of Section 9.

 

10.

Conflict of Interest



 

Employee may not use his position, influence, knowledge of Confidential

Information and Trade Secrets or Company assets for personal gain unless such
use is available to all similarly responsible employees. A direct or indirect
financial interest, including joint ventures in or with a supplier, vendor,
customer or prospective customer without disclosure and written approval from
the Vice Chairman and Chief Executive Officer is strictly prohibited and
constitutes cause for dismissal.

 

11.

Intellectual Property



 

(a)

    Employee covenants and agrees that he hereby conveys to the Company all

inventions, improvements, products, designs, specifications, trademarks, service
marks, discoveries, formulae, processes, software or computer programs,
modifications of software or computer programs, data processing systems,
analyses, techniques, trade secrets, creations, ideas, work product or
contributions thereto, and any other intellectual property, regardless of
whether patented, registered or otherwise protected or protectable, and
regardless of whether containing or constituting Trade Secrets or Confidential
Information as defined in Section 9 hereof (referred to collectively as
"Intellectual Property"), that were conceived, developed or made by Employee
during the period of Employee's employment by the Company, including
Intellectual Property related to the work on which Employee was engaged from
time to time during his tenure of employment (the "Proprietary Interests"), and
all such Intellectual Property shall belong to and be the property of the
Company.

   

(b)

    Employee further covenants and agrees that Employee will: (i) promptly
disclose

such Intellectual Property to the Company; (ii) assign to the Company, without
additional compensation, the entire rights to Intellectual Property for the
United States and all foreign countries; (iii) execute assignments and all other
papers and do all acts necessary to carry out the above, including enabling the
Company to file and prosecute applications for, acquire, ascertain and enforce
in all countries, letters of patent, trademark registrations and/or copyrights
covering or otherwise relating to Intellectual Property and to enable the
Company to protect its Proprietary Interests therein; and (iv) give testimony,
at the Company's expense, in any action or proceeding to enforce rights in the
Intellectual Property.

 

12.

Governing Law and Choice of Forum

.



 

This Agreement shall be governed and conformed in accordance with the laws of

the State of New York without regard to its conflict of laws provisions.

 

13.

Severability.

   

If any term or provision of this Agreement or any portion thereof is declared

illegal or unenforceable by any court of competent jurisdiction, such provision
or portion thereof shall be deemed modified so as to render it enforceable, in
the event and to the extent another venue finds that portion enforceable, this
Agreement shall be considered divisible as to such provision which shall become
null and void, leaving the remainder of this Agreement in full force and effect.



14.

Non-Waiver.

   

The failure of either the Company or Employee, whether purposeful or otherwise,

to exercise in any instance any right, power, or privilege under this Agreement
or under law shall not constitute a waiver of any other right, power, or
privilege, nor of the same right, power, or privilege in any other instance. Any
waiver by the Company or by Employee must be in writing and signed by either
Employee, if Employee is agreeing to waive any of his rights under this
Agreement, or by the Company's Vice Chairman and Chief Executive Officer, if the
Company is agreeing to waive any of its rights under this Agreement.

 

15.

Modification



 

No modification of this Agreement shall be valid unless made in writing wherein

specific reference is made to this Agreement and signed by both parties hereto.

 

16.

Binding Effect.

   

This Agreement shall be binding upon Employee, Employee's heirs, executors

and administrators and shall inure to the benefit of the Company, and its
parents, subsidiaries, divisions, affiliates, successors, and assigns. This
Agreement shall be binding upon the Company and its successors and assigns. This
Agreement may not be assigned by Employee, but may be assigned by the Company to
a purchaser of its business or assets.

 

17.

Entire Agreement.

   

This Agreement sets forth the entire agreement between the parties hereto, and

fully supersedes any prior agreements or understandings between the parties.
Employee acknowledges that he has not relied on any representations, promises,
or agreements of any kind made to Employee in connection with his decision to
sign this Agreement, except for those set forth in this Agreement as of the date
first written above.



 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily

executed this Agreement, as of the date first written above:

     

/s/ Joanne M. O'Sullivan



Joanne O'Sullivan

     

SEQUA CORPORATION



   

By:

/s/ Martin Weinstein

   

Martin Weinstein



 

Vice Chairman and Chief Executive Officer

     

